                                                                                P              IL
                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA                                Ifi6i92018           u
                                Richmond Division
                                                                                    CLERK. U.S. DISTRICT COiTrT
TTVTTTT^T^           /^T?   A A   jmP*   A       \
                                                                                          RICHMOND. Va        '


                                                          Criminal No. 3:16CRI54-HEH
                                                 )
DEVON N.KENNEDY,

       Petitioner.


                                    MEMORANDUM OPINION
                                  (Denying 28 U.S.C. § 2255 Motion)

       DevonN. Kennedy, a federal inmate proceedingpro se, submittedthis motion

under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence ("§ 2255 Motion,"

EOF No. 38). Kennedy demands relief on the following grounds:'

        Claim One:                 Counsel was ineffective because he "made no objections as to
                                   [sentencing] enhancements." (Mem. Supp. § 2255 Mot. 2,
                                   ECPNo. 39.)

        Claim Two:                 Kennedy was subjected to a "sentencing disparity" because his
                                   "co-defendant . . .   received a sentence of 5 months" and
                                   Kennedy "receiveda sentence of 87 months." (§ 2255Mot. 6.)

        Claim Three:               "Violation of [Kennedy's] 5th and 6th Amendment rights"
                                   because Kennedy was forced to sign legal documents "without
                                   havingdefense counsel present." (Jd. at 8 (citations omitted).)

The Governmenthas responded, assertingthat Kennedy's claims lack merit. (ECF

No. 43.) Kennedy filed a reply. (ECF No. 44.) For the reasons set forth below,

Kennedy's § 2255 Motion will be denied.




' The Courtcorrects the capitalization, punctuation, and spacing in quotations from Kennedy's
submissions.
